                          UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


Heights Apartments, LLC, and Walnut                        Case No. 20-cv-2021 NEB-BRT
Trails, LLLP,

                     Plaintiffs,

v.
                                                       REPLY MEMORANDUM OF LAW IN
Tim Walz, in his official capacity as              SUPPORT OF PLAINTIFFS’ MOTION FOR
Governor of the State of Minnesota, and                      PRELIMINARY INJUNCTION
Keith Ellison, in his official capacity as
Attorney General of the State of
Minnesota, and John Doe,

                     Defendants.


                                        Introduction

       Through the first third of their brief addressing the factual basis of the situation

before the Court, Defendants lay out a convincing argument that Minnesota is in the midst

of a pandemic and that the government must do something to prevent its further spread. In

their legal argument, however, Defendants do nothing to properly frame Defendants’

interest or address whether the EOs at issue are the appropriate response, and little to

address whether they are constitutional. Rather, as previewed by Plaintiffs in their principal

brief, Defendants have merely argued that there is a Pandemic.

       The question before the Court is not whether there is a Pandemic (there certainly

is), nor even whether the government should take steps to protect its citizens in response
(it certainly should). The question before the Court is whether this action, as opposed to

the myriad of steps Defendants could have taken, passes constitutional muster. It does not.

                                         Argument

       Defendants raise three arguments for why a preliminary injunction should not be

granted in this matter. First, they argue that the Court lacks subject-matter jurisdiction on

the basis that (1) the CDC Moratorium makes any relief moot, and (2) that the Governor

and the Attorney General are not closely enough connected to the EOs they issued for this

Court to grant the requested relief. (Def. Br., 8–12.) Next, they argue that Plaintiffs have

no likelihood on the merits, claiming the EOs at issue do not infringe on Plaintiffs’

constitutional rights. (Id. at 12–27.) Finally, they argue that none of the Dataphase factors

support the injunction, claiming that Plaintiffs have suffered no irreparable harm while

promising grave harm to Minnesota without these EOs. (Id. at 27–30.)

       I.     The Court Has Subject-Matter Jurisdiction Over Plaintiffs’ Claims

       Defendants first argue that even if this Court should grant the relief sought, it would

not grant any relief to Plaintiffs in light of the CDC moratorium. Additionally, they argue

that Defendants are immune from suit regarding the EOs they signed and enforced. Neither

claim has merit.

              A. Plaintiffs Have Standing When They Seek Meaningful Relief

       Defendants’ first argue “Plaintiffs lack standing to seek a preliminary injunction

because the order that they seek is unlikely to remedy the injury of which they complain.”

(Def. Br., 9.) This is because “were the Court to enter such an order, the CDC moratorium

would take effect, which would likely prevent Plaintiffs from evicting many of their tenants


                                              2
(at least in cases of nonpayment).” (Id.) This argument badly misreads Plaintiffs’ request,

the CDC moratorium, and Defendants’ own EOs.

       The EOs at issue and the CDC moratorium are substantially different in ways which

are critical and explicit in Plaintiffs’ request for relief. Specifically, the CDC moratorium

is substantially different in (1) who is a “covered person” subject to its protections, (2) the

requirements necessary to invoke its protections, and (3) the ability of the courts to review

whether eviction is appropriate under each order. Compare Temporary Halt in Residential

Evictions to Prevent the Further Spread of COVID-19, 85 Fed. Reg. 55292, 55293 (“CDC

moratorium”); with the challenged EOs. Some of these differences are summarized below.

        Protections From Eviction Under CDC Moratorium vs. EOs at Issue

                          Factual Situation                               CDC       MN EOs

 Tenant who cannot pay full rent but makes good-faith efforts to           Yes        Yes
 make partial payments, seek assistance, and communicate with
 property owner
 Tenant who violates building code, health ordinance, or other             No         Yes
 health and safety regulation, including occupancy limits
 Tenant who harasses other tenants, interferes with management,            No         Yes
 or fails to follow other rules of tenancy unrelated to COVID-19
 Fully-employed, single tenant making $125,000/year who                    No         Yes
 chooses not to pay rent
 Tenant who cannot pay full rent and chooses not to seek                   No         Yes
 government assistance
 Tenant who cannot pay full rent and chooses not to make any               No         Yes
 partial payments or communicate with the property owner
 Tenant who cannot make full payments but for whom other                   No         Yes
 reasonable housing options are available

       Importantly, as noted above, one critical difference between the CDC moratorium

and the EOs at issue is that the CDC’s directive still allows the property owner to seek

relief in the judicial branch; the EOs at issue do not. (Compare 85 Fed. Reg. at 55293

                                              3
(defining “evict” as “remove or cause the removal of a covered person from a residential

property”); accord Centers for Disease Control, HHS/CDC Temporary Halt in Residential

Evictions to Prevent the Further Spread of COVID-19, Frequently Asked Questions, at 6

(available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-

order-faqs.pdf, last accessed Oct. 18, 2020) (“This Order does not preclude a landlord from

challenging the truthfulness of a tenant’s declaration in any state or municipal court”); with

EO 20–79, at 2 (“The ability of property owners, mortgage holders, or other persons

entitled to recover residential premises to file an eviction action . . . is suspended”)

(emphasis added). In other words, while the CDC balances protections for tenants with

protections for property owners and allows for a judge to determine whether eviction is

appropriate, the EOs challenged here are violated the moment an eviction action is filed,

allow for no review, and make no attempt to tie the protections to COVID-19. Defendants’

assertion that the relief sought is moot because of the CDC moratorium is completely false.

              B. Defendants Are Not Immune From A Suit Contesting the Validity of
                 the EOs They Executed and Enforce

       Next, Defendants argue that even if the relief sought is not moot, this Court may not

grant an injunction against Defendants Gov. Walz and Gen. Ellison because they are not

connected to the enforcement of the EOs at issue against Plaintiffs. (Def. Br., 10.)

Defendants demand a strange reading of the proper parties, where the governor who




                                              4
enacted the EOs and attorney general who enforces them are not proper parties to a suit

challenging the EOs. 1

         Defendant Gen. Ellison, who has brought suit to enforce the EOs, and Defendant

Governor Walz, who signed each EO into effect, claim they are immune from suit

challenging the EOs at issue. (Def. Br., 10.) Here, the Governor has enacted the first EO,

20-14, and continues himself to modify it. It would be a strange reading of immunity to

state that the Governor is not a proper party to defend the EOs he himself has signed.

Additionally, the EOs direct Attorney General enforcement against property owners and

their attorneys, not only with criminal but also civil penalties. (EO 20-79, 3 ¶ 10.) The

Supreme Court has held that “[p]ast enforcement against the same conduct is good

evidence that the threat of enforcement is not ‘chimerical.’” Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 164 (2014) (citing Steffel v. Thompson, 415 U.S. 452, 459 (1974).

         Defendants rely on the claim that there is no allegation that “there is no risk of

enforcement action” because “the Attorney General has [n]either threatened Plaintiffs with,

or is about to commence, enforcement proceedings.” (Def. Br., 11–12.) But Plaintiffs are


1
    The argument also raises the question of whether Defendants’ argument is that the proper

party to the suit is in fact John Doe, pseudonymously the hundreds of unascertainable city

and county officials or private firms and individuals to whom the State has delegated its

executive enforcement power, each need to be individually ascertained, named, and served

(and individually answer? Individually defend?). Plaintiffs named John Doe in his official

capacity precisely to avoid the administrative nightmare that would ensue.


                                              5
not required to subject themselves to criminal or civil proceedings in order to have

standing. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128–29, (2007). Defendants

are not immune from a suit challenging their EOs.

       II.    Plaintiffs Have Met The Standard of Reasonable Likelihood of Success
              on the Merits of Their Claims

       Next, Defendants advance the argument that even if the suit is not moot, Plaintiffs

have no likelihood of success on the merits. (Def. Br., 12.) The thrust of their argument is

that the EOs do not implicate any fundamental rights of Plaintiffs, and under Jacobson, the

government is therefore free to infringe on those rights. This is not correct. Defendants’

argument misreads Jacobson, which in its 115-year history until this year has never been

cited for the proposition it is used for here. That subject, with the Court’s permission, will

is reviewed in detail in Plaintiffs’ supplemental brief on that case and its analysis. But even

under the Jacobson framework, Plaintiffs have demonstrated a reasonable likelihood of

success on the merits.

              A. Right to Petition

       Defendants first argue that despite the fact that the courts have been shut to virtually

all evictions for the last seven months, and that this moratorium will continue indefinitely,

that Plaintiffs have not been denied a fundamental right to seek redress in the courts. (Def.

Br., 17.) The Supreme Court has called this right “among the most precious of the liberties

safeguarded by the Bill of Rights.” United Mine Workers v. Illinois State Bar Ass'n, 389

U.S. 217, 222 (1967). Yet Defendants argue that the EOs are a minor, temporary

inconvenience. (Def. Br., 17–18.)



                                              6
       Plaintiffs’ fundamental right to seek redress in the Courts has and will continue to

be violated for some time absent court order. Therefore, Plaintiffs have a reasonable

likelihood of success on their Right to Petition claim.

              B. Contracts Clause Violations

       Similarly, Defendants argue that there has been no violation of the Contracts Clause.

(Def. Br., 19.) This argument is not correct under either case law or Minnesota statutes.

       First, Defendants argue implicating the Jacobson framework that rights under the

Contracts Clause are not fundamental. (Def. Br., 19.) Invoking their previous arguments

Defendants argue here that in time of emergency, any argument that state action violates

the Contracts Clause must begin with an analysis of whether the right is fundamental. If

this were so (indeed, if their entire Jacobson argument were correct), the Supreme Court’s

leading Contracts Clauses case on recovery of property in time of national emergency

should cite to Jacobson or at least analyze the “fundamental” right of the plaintiff at issue

and whether “beyond all question” there was a “plain, palpable” invasion of that right.

Home Bldg. & Loan Ass'n v. Blaisdell, 290 U.S. 398 (1934) does neither. See id. at 440–

442. For this reason, Plaintiffs have shown a likelihood of success on the merits of their

Contracts Clause claim.

              C. Takings Clause Violations

       Next, Defendants argue that Plaintiffs cannot seek an injunction because injunctive

relief is not available for takings, and because no taking has occurred in this case. (Def.

Br., 21–24.) At the outset, the cursory analysis that “injunctive relief is not available for a

taking” depends on the idea that money damages are available. (Id. at 21.) Here, it is unclear


                                              7
whether Defendants are conceding the question posed in Plaintiffs’ principal brief: whether

Defendants agree that they would be providing “just compensation” in the event the Court

finds that a taking has occurred, or whether they are stating that the government may validly

institute a taking when the “adequate provision for obtaining just compensation” is that the

government has obligated third parties to compensate plaintiffs for the taking. (Pl. Br., 23–

24) (citing Knick v. Twp. of Scott, Pennsylvania, 139 S. Ct. 2162, 2177 (2019)). Without a

clear answer to this question, it is difficult to see how Defendants can reasonably assert

that “adequate provision” has been made for compensation.

              D. Substantive Due Process Violations

       Finally, Defendants argue that the substantive due process claim cannot stand

merely as an “’amalgam’ of constitutional violations.” (Def. Br., 24.) Plaintiffs do not

assert this claim merely as such. Rather, because substantive due process “is protection of

the individual against arbitrary action of government” and is violated when the government

interferes with rights “implicit in the concept of ordered liberty,” the EOs here cannot be

reduced down to their component violations and argued as separate and discrete

infringements. (Pl. Br., 25) (citing Wolff v. McDonnell, 418 U.S. 539, 558 (1974); Palko v.

Connecticut, 302 U.S. 319, 325–26 (1937) overruled on other grounds by Benton v.

Maryland, 395 U.S. 784 (1969)). EOs which violate the First Amendment and the Fifth

Amendment and the Contracts Clause must be show that they are narrowly tailored in light

of all of the violations, not each of them.

       The purpose of this argument is shown best by Defendants’ responsive brief. As laid

out above, Defendants argue that the infringement on the Petitions Clause is merely a


                                              8
minor, temporary delay in a particular statutory (not constitutional) right, ignoring the

constitutional violations of the Contracts Clause and the Fifth Amendment. They then

argue that there has been no Contracts Clause violation because “landlord rights are still

safeguarded” by their eventual right to bring claims, and therefore property owners will

eventually be compensated. This is essentially an argument that there can be no Contracts

Clause violation because Plaintiffs haven’t, really, lost their Right to Petition. Finally,

Defendants argue that there can be no Takings Clause violation if “an adequate provision

for obtaining just compensation exists,” ignoring the fact that the safeguards of that

compensation, provided for by the Contracts Clause, and the ability to enforce them,

provided for by the Petitions Clause, have both been extinguished by the EOs. But cutting

down the EOs into their component violations and analyzing them piecemeal, Defendants

attempt to justify each violation without ever addressing whether the EOs as a whole

violate substantive due process by infringing on Plaintiffs’ fundamental rights without as

a whole being narrowly tailored to meet the government interest.

                                       Conclusion

       For the reasons set forth above, Plaintiffs’ motion for a preliminary injunction

should be granted.




                                            9
                              Respectfully submitted,

Dated: October 23, 2020   HANSEN, DORDELL, BRADT, ODLAUG
                              & BRADT, P.L.L.P.

                              By: /s/ Michael Kemp
                                  Michael Kemp #390426
                              Attorneys for Plaintiff
                              3900 Northwoods Drive, Suite 250
                              St. Paul, MN 55112-6973
                              651/332-8734
                              mkemp@hansendordell.com




                                10
